 Case 3:19-cv-00813-REP Document 21 Filed 01/31/20 Page 1 of 3 PageID# 245



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division


CHMURA ECONOMICS & ANALYTICS, LLC

     Plaintiff,

v.                                               Case No.    3:19-CV-813

RICHARD LOMBARDO

     Defendant.



                   ORDER SETTING PRETRIAL CONFERENCE


     Pursuant to Fed. R. Civ. P. 16(a) and 16(b) and Local Rule

16(B), a pretrial conference is scheduled in this action for

February 19, 2020 at 10:15 a.m. in the Chambers of Judge Payne,

Seventh Floor, United States Federal Courthouse, 701 E. Broad

Street, Richmond, Virginia.     It is anticipated that the conference

will last approximately fifteen minutes.

     Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26A(1),

counsel: (1) shall confer not later than ten (10) days before the

pretrial conference for the purposes required by Fed. R. Civ. P.

26(f); and (2) shall report orally at the pretrial conference on

the discovery plan required by 26(f).

     The Court will set a trial date which will be within sixty to

ninety days after the pretrial conference except for complex
 Case 3:19-cv-00813-REP Document 21 Filed 01/31/20 Page 2 of 3 PageID# 246



litigation or in other unusual circumstances.             Unless agreed

otherwise by all counsel and approved by the Court before the

pretrial conference, counsel who will actually try the case shall

attend the pretrial conference.         In any event, counsel attending

the pretrial conference shall be knowledgeable of the facts and

legal issues in the action and shall be prepared to set a firm

trial date.

     As permitted by Fed. R. Civ. P. 26(d)(1), it is ORDERED that

the parties shall forthwith serve interrogatories and requests for

production      of   documents    before     conducting     the   scheduling

conference required by Fed. R. Civ. P. (f)(1) so that, at the

scheduling conference, the parties can discuss their needs for

discovery with those specific requests in mind.             Responses to the

discovery requests need not be served until after they have been

discussed at the scheduling conference required by Fed. R. Civ. P.

26(f)(1).      Objections to these discovery requests shall be made

when, and as provided in, Local Civil Rule 26(C) and subject to

all requirements of that rule. Responses to the discovery requests

shall be served when and as required by Fed. R. Civ. P. 33 and 34,

respectively, using the date of the scheduling conference as the

commencement date for calculating the due date for the responses,

unless   the    parties   agree   at   the   scheduling    conference     to   a

different date and reflect their agreement in a Consent Order to
 Case 3:19-cv-00813-REP Document 21 Filed 01/31/20 Page 3 of 3 PageID# 247



be presented to the Court for approval within seven (7) calendar

days after the scheduling conference.

     Issued at the direction of the Court.




                                  By:                  /s/
                                        Nikki Brown
                                        Deputy Clerk



Richmond, Virginia
Date: January 31, 2020




         IF THIS CASE IS SETTLED PRIOR TO THE CONFERENCE,
           PLEASE CALL CHAMBERS AT 916-2260. THANK YOU.
